ACCEPTED
                                                                                           14-15-00497-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      10/2/2015 2:56:21 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                       IN THE COURT OF APPEALS FOR THE
                    FOURTEENTH DISTRICT COURT OF APPEALS
                               HOUSTON, TEXAS                  FILED IN
                      NO. 14-15-00496-CR, 14-15-00497-CR 14thHOUSTON,
                                                              COURT OF APPEALS
                                                                       TEXAS
TREY FOSTER                                                       10/2/2015 2:56:21 PM
APPELLANT                               On Appeal from Cause Number   1374929
                                                              CHRISTOPHER A. PRINE
                                        From the 228 District Court Clerk
                                                    th

                                        Harris County, Texas
V.

THE STATE OF TEXAS
APPELLEE

                      APPELLANT’S MOTION FOR EXTENSION

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:


COMES NOW, Trey Foster, and files this Motion to Extend Time to File Brief, and in
support thereof, would respectfully show the Court the following:


                                           I.
The current deadline for filing Appellant’s Brief is September 21, 2015. There has been
one previous motion for extension of time to file Appellant’s Brief.
                                           II.
Counsel has been engaged in work in the Harris County Public Defender’s Office on
many cases, including the following:
      Lenin Lopez, 01-13-01079-CR, reversed and set for rehearing in cause #1403196
      Felix Irizarry, 14-14-00827-CR
      Darryle Robertson, 14-15-00132-CR
      Ruben Totten, PD-0483-15
      Domingo Medina, 01-15-00574-CR
    Stephen Hopper, 14-15-00371-CR
    Pete Rodriguez, 14-15-00339-CR
    Craig Beal, 01-12-00896-CR
    Kori Henegar, 14-15-00529-CR
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.
                                          III.
Appellant’s attorney requests this extension which is necessary so that the brief can be
thoroughly written and timely filed. This motion is not made for the purpose of delay.


                                       PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable
Court grants this extension to November 2, 2015.

                                                 Respectfully Submitted,
                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County, Texas


                                                 /s/ Sarah V. Wood
                                                 SARAH V. WOOD
                                                 Assistant Public Defender
                                                 Harris County, Texas
                                                 Texas Bar Number 24048898
                                                 1201 Franklin, 13th Floor
                                                 Houston, Texas 77002
                                                 Phone: (713) 368-0016
                                                 Fax: (713) 368-9278
                                                 Sarah.Wood@pdo.hctx.net
                          CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing has been served upon the Harris County District Attorney's Office – Alan
Curry, via the electronic filing service.


                                       /s/ Sarah V. Wood
                                       Sarah V. Wood